UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 97-30048
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                  VERSUS

                         MAJOR WILLIAMS, JR.,

                                                  Defendant-Appellant.



          Appeal from the United States District Court
              For the Middle District of Louisiana
                           (96-CR-49-B-M2)
                          December 25, 1997


Before WISDOM, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     A jury convicted Major Williams, Jr. of possession of an

unregistered sawed-off shotgun and possession of a firearm by a

convicted felon.    Williams argues that the district court erred in

denying his motion to suppress the shotgun.     The district court did

not commit error.    We affirm.

     Though we review the reasonableness of an investigatory stop



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and frisk de novo, we must review the evidence in the light most

favorable to the government as the prevailing party.2   In assessing

the reasonableness of an officer’s actions, we employ an objective

standard.3     Our inquiry is whether the facts available to the

officer at the moment of the search justify a man of reasonable

caution in the belief that the action taken was appropriate.4    The

facts available to the officers in this case support the pat-down.

     At approximately 9:00 p.m. on April 11, 1996, law enforcement

officers observed Williams and another individual parked in an

automobile in the parking lot of a car wash.            Officer Paul

Marionneaux, the officer who eventually conducted the pat-down of

Williams, testified that substantial criminal activity occurs in

the area in which the car wash is located.   He also testified that

Williams and his companion were sitting in an unwashed vehicle,

which made it apparent that the two were not present for the

purpose of utilizing the facilities.   When Marionneaux illuminated

the cabin of the vehicle with his floodlight, he noticed Williams

extending his arm downward as if to place something on, or retrieve

something from, the floorboard.   When Marionneaux ordered Williams




     2
       United States v. Michelletti, 13 F.3d 838, 841 (5th Cir.
1994 (en banc)
     3
      United States v. Rideau, 969 F.2d 1572, 1574 (5th Cir. 1992)
(en banc)
     4
         Id.

                                  2
to exit the vehicle,5 he noticed a bulge in the right-front pocket

of Williams’ jacket.     Marionneaux patted down the exterior of the

pocket, and felt what he believed to be shotgun shells.           He then

reached into the pocket and discovered four 16-gauge shotgun

shells.      Finally,   he   patted   down   Williams’   chest   area   and

discovered a sawed-off shotgun concealed beneath his jacket. Given

the facts of this case, we conclude that Officer Marionneaux’s

conduct fits squarely within the limitations imposed by the Fourth

Amendment.

     AFFIRMED.




     5
         Williams concedes that the initial stop was justified.

                                      3